ME. CHIEE JHSTIOE BRANTLY
delivered the opinion
of the court.
Applications for writs of mandate to the defendant, the secretary of state, to compel him to file in his office certificates of nomination of John B. McOlernan to the office of district judge in and for the Second judicial district of Montana, composed of the county of Silver Bow, purporting to have been made by the Anti-Trust Democratic and Labor Parties, respectively, and certify the name of said McOlernan to the clerk of Silver Bow *179county to be printed upon the official ballot as the candidate of these parties under their respective party designations. The facts presented by the applications are, in'substance, identical with those presented in cause No. 1,870 (State ex rel. Doran v. Hays, ante, page 174, 70 Pac. 321), this day decided, and the questions presented are the same. Upon the authority of that case the writs are denied.

Denied